Exhibit 10.63




AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT


The Employment Agreement made and entered into effective October 8, 2018 by and
between Perrigo Management Company (the “Company”) and Murray Kessler
(“Executive”), is hereby Amended by this Amendment No. 1, effective as of
February 13, 2019 (this “Amendment”).
WHEREAS, the Company and the Executive desire to amend the Agreement in order to
avoid the unintended forfeiture of equity compensation upon Executive’s expected
retirement date.
NOW, THEREFORE for good and valuable consideration, the receipt of which is
acknowledged, Executive and the Company agree as follows:
1.
Paragraph 3(c) of the Agreement (Long-Term Incentive Awards) is amended and
restated in its entirety as follows:

“Long-Term Incentive Awards. Beginning in the calendar year 2019, Executive will
be eligible to participate in Parent’s 2013 Long-Term Incentive Plan (or
successor plan), as amended (the “2013 LTIP”), on terms and conditions as
determined in the sole and absolute discretion of the Committee; provided, that
annual grants shall (i) be on the same terms and conditions (including the form
and mix of grant types) as, and granted to Executive at the same time as such
awards are granted to, other members of the Company’s executive committee, and
(ii) have a grant date fair value of not less than $7,750,000; provided,
further, that, the term “Retirement” as used in the applicable annual grant
award agreement shall mean the Executive attaining age 62 and not as defined in
the 2013 LTIP. During the Employment Period, Executive shall also be eligible to
participate in other long-term cash and equity incentive plans, practices,
policies, and programs applicable generally to other senior executives of the
Company, as determined by the Committee in its sole and absolute discretion.”
2.
This Amendment may be executed in counterparts and each counterpart will be
deemed an original.



3.
Except as expressly provided herein, the rest of the Agreement shall remain
unaltered and in full force and effect.







[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed by the Parties as of
the date written above.


EXECUTIVE




/s/ Murray S. Kessler
Name: Murray S. Kessler
Title: President and Chief Executive Officer
 
 




PERRIGO MANAGEMENT COMPANY
 
 
By:
/s/ Todd W. Kingma
Name:
Todd W. Kingma
Title:
Executive Vice President, General Counsel, and
Secretary













